id office uilc cca_2008111811421018 ------------- number release date from -------------------- sent tuesday date am to ---------------------- cc ------------------------------------------ subject re question s re interest_netting --------- my responses are inserted below --------- i just finished studying cca made and its' corresponding footnote which reads as follows i have a few questions which somewhat relates to a statement in the scenario of an underpayment by a inc and a subsequent overpayment by b inc and its subsidiaries including a the service could not of its own accord offset the overpayment against the underpayment fn4 fn4 in the reverse situation--ie an overpayment by a inc for ty and an underpayment by b inc subs including a inc for ty 2--the service may without consent offset a inc 's overpayment against the group's underpayment because a inc as already explained is severally liable for the underpayment for the year in which a joined in filing a consolidated_return the service is authorized to collect the underpayment from any member including a through setoff or otherwise now assuming a inc is the parent of a consolidated_group ie a inc and subsidiaries which files a consolidated_return has an overpayment in year in year a inc is merged into b inc subs with b inc subs surviving b inc assumes the liabilities of a b inc subs including a inc which is no longer in existence and a's subs which continue to exist now as subs of b has underpayments in year a group's designated agent requests that the overpayment interest be netted against b inc subs year and year underpayments under sec_6621 is a inc and subsidiaries which are separate taxpayers who collectively filed a consolidated_return prior to acquisition considered the same taxpayer as b inc subs after acquisition yes i think so for purposes of the netting request is b inc entitled to the overpayments of a group since it assumed the liabilities of a group in my opinion no but a group presumably can thru its designated agent turn over any refunded overpayment to b group or request that the overpayment be credited to a liability of b group and the service should honor that request what if b inc only assumed the liabilities of a inc only is b entitled to the group a's overpayment same answer one t p's assumption of another t p's liability for a tax underpayment for one year or type of tax does not entitle the first t p to an overpayment of the second t p for a different year or type of tax if the a group has liability for year underpayment and is also entitled to a groups year overpayment are they allowed to net yes it's the same t p is the a group considered one taxpayer collectively or is each member considered a separate taxpayer i'm not sure this question can be answered definitively or that it really matters as i recall under the consolidated-return regulations members of the consolidated_group are jointly and severally liable for the group's taxes for the year of the consolidated filing i think that -------------------------------------------would tell you that the group and each member thereof is the taxpayer w respect to the consolidated income and other items reported on the consolidated_return as well as the resulting tax i believe the cca makes this somewhat clear that each member is a separate taxpayer for underpayments but one taxpayer for overpayments i would not take that away from the cca the central point of the cca was that if a t p has or had a pre-consolidation income-tax underpayment or an excise or employment_tax underpayment and the consolidated_group including the particular t p has or had an income-tax overpayment interest on the overpayment may not be netted against interest on the underpayment because the group including all members other than the relevant t p w the underpayment did not incur and are not liable for the underpayment hence the t p subject_to underpayment interest is not the same taxpayer as the one to which overpayment interest is payable if a inc was a consolidated_group with an overpayment in year and year subsidiary c and d are spun off and are no longer part of the consolidated_group and were not part of the merger with b the former group a collectively is not liable the underpayment year c and d have an underpayment of b inc subs in year can the irs apply the group a's overpayment to a tax due of b inc and subs or of anyone one of the former members of group a in the context of netting the conclusion and rationale above would seem to apply the same here interest on a group overpayment cannot be netted against interest on a member's separate underpayment i know i used the word pre-consolidation above but pre- or post-consolidation is not significant what is significant is that a member of a consolidated_group has a separate underpayment and the group including that member has its own overpayment interest therefore on group a's overpayment cannot be netted against interest on a tax due of any one of the former members of group a likewise interest on group a's overpayment cannot be netted against intereets on a tax due of b inc and subs a group is not liable for b group's underpayment so again they are not the same t p in that said in your question you did not mention netting rather you asked about whether the service could apply the overpayment to the liability ie an offset or credit under sec_6402 as opposed to netting under sec_6621 that's a more difficult issue and although the cca touches on it i'm not inclined to opine further in this email if you have an actual case or cases involving the issue and national_office advice is needed please submit a written request email or paper thru your local counsel listing all the material facts and we'll issue a formal opinion after managerial review as the return is that of the group the overpayment and interest on the overpayment is also the group's not that of any single member or subgroup of members if a inc is merged into b inc subs and a inc ceases to exist subs tax in future years since they are part of the group but the group a as a whole no longer exist because a ceased to exist according to the statement above the overpayment of the group a could not be used to pay the liabilities of the former members of group a true no i disagree if a no longer exists and all of the other members of a group are part of b group then all remaining members of a group are jointly and severally liable for a b group the subs of a may be liable for b inc underpayment all of those same remaining a group members jointly overpaid tax for another period thus i believe the taxpayer w regard to the overpayment is the same taxpayer w regard to the underpayment to put it another way although we're dealing w more than one company i don't see any fundamental difference from the footnote situation you quote at the top but note if a inc were still in existence and not a member of b group i might have a different opinion lastly your question is phrased in terms of setoff under sec_6402 but i've focused on netting if a consolidated_group is acquired and the purchaser assumes the past liabilities of the group does this entitle the purchaser to the past overpayments of the group no see above same taxpayer no the assumption_of_liabilities does not make it the same taxpayer right the purchaser could be liable for one member of the former making the purchase liable for the groups whole tax but this does not make the purchaser the same taxpayer even if the whole group a continued to exist in b and b assumed the liabilities of group a this does not make them the same taxpayer i agree is this the if i reword footnote as follows is it still true i'm doubtful it's true at least as you've reworded it limiting the a members of the b group to a inc and apparently not including all members of what was at one time a group fn4 in the reverse situation--ie an overpayment by a inc subs for ty and an underpayment by b inc subs including a inc for ty 2--the service may without consent offset a inc sub's overpayment against the group's underpayment because a inc as already explained is severally liable for the underpayment for the year in which a joined in filing a consolidated_return the service is authorized to collect the underpayment from any member including a through setoff or otherwise if differently worded however i think the footnote could still be correct fn4 in the reverse situation--ie an overpayment by a inc subs for ty and an underpayment by b inc subs including a inc and the other a group members for ty 2--the service may without consent offset a inc sub's overpayment against the group's underpayment because a group as already explained is severally liable for the underpayment for the year in which the a members joined in filing a consolidated_return the service is authorized to collect the underpayment from any member including a or its former subsidiaries now b's subs through setoff or otherwise is there any instance where a consolidated_group would be the considered the same taxpayer following an acquisition of any kind yes see responses above if not i are we willing to defend such a position because i have several claims that could be denied simple because i have two consolidated groups involved let me know if you have questions or if i am not clear about something thanks
